DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Murakami et al (US 2017/0043092).
Regarding claim 1, Murakami discloses an injector (fig. 2) configured to receiving therein a cartridge 9 containing a substance to be dispensed (abstract: pharmaceutical cartridge), the injector comprising an injector housing 1a/1b (page 6, para. 0094; fig. 2), an injector door 11 
Regarding claim 2, Murakami discloses a movable locking mechanism 33 protruding into a pathway of the injector door from the fully closed position (fig. 5) to the fully open position and blocking the injector door from reaching the fully open position thereof, the movable locking mechanism being configured to be withdrawn from the pathway of the injector door 
Regarding claim 4, Murakami discloses that the injector door comprises a cartridge door 11 having an open end and an interior channel 11b to receive the cartridge therein through the open end (page 6, para. 0111; fig. 2), wherein in the at least partially closed position, the open end is sufficiently obscured by the injector housing to prevent insertion of the cartridge into the interior channel (figs. 1, 2: when the door partially closed, the opening cannot receive the cartridge), and in the fully open position the open end is sufficiently exposed to receive the cartridge therethrough and into the interior chamber (fig. 2).
Regarding claim 6, Murakami discloses a biasing member 17 biasing the cartridge door toward the fully open position (page 7, para. 0126; figs. 3A, B).

Regarding claim 9, Murakami discloses a method of operation of an injector (fig. 2) configured to receiving therein a cartridge 9 containing a substance to be dispensed (abstract: pharmaceutical cartridge) comprising the steps of  conducting, via a controller 50 of the injector, an initial self-test on operability of at least one injector component, the self-test having a single pass or fail outcome – Murakami discloses that the controller is configured to operate the lock to open the door and enable a cartridge to be inserted into the injector (page 6, para. 0104).  Murakami discloses that when the driver malfunctions or the controller or the 
Regarding claim 10, Murakami discloses that the step of unlocking the door comprises withdrawing a locking mechanism 33 from protruding into a pathway of the injector door from the fully closed position (fig. 5) to the fully open position, the locking mechanism previously blocking the injector door from reaching the fully open position thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Flaherty (US 6,740,059).
Regarding claim 7, Murakami discloses a power supply 40 such as a battery (page 2, para. 0023) that provides power to the controller 50 (page 9, para. 0167) which implies that a power supply circuit is present to connect the power supply to the controller.  Murakami fails to disclose the electrically insulated member as claimed.  Flaherty teaches an infusion pump that includes a power source in the form of a battery and a controller that is powered by the battery.  Flaherty further teaches an electrically insulated member that is movable from a first state wherein the electrically insulated member is interposed between a contact of the power supply and an opposing contact of the power supply circuit, thereby disconnecting the power supply from the power supply circuit, to a second state wherein the electrically insulated member is removed from between the at least one contact of the power supply and the respective contact of the power supply circuit, thereby connecting the power supply with the power supply circuit to provide power to the controller (col. 18, line 57- col. 19, line 2).  This ensures that prior to use the battery is not unintentionally drained during storage.  It would have 
Regarding claim 13, Murakami discloses a power supply 40 such as a battery (page 2, para. 0023) that provides power to the controller 50 (page 9, para. 0167) which implies that a power supply circuit is present to connect the power supply to the controller.  Murakami fails to disclose the electrically insulated member as claimed.  Flaherty teaches an infusion pump that includes a power source in the form of a battery and a controller that is powered by the battery.  Flaherty further teaches an electrically insulated member that is movable from a first state wherein the electrically insulated member is interposed between a contact of the power supply and an opposing contact of the power supply circuit, thereby disconnecting the power supply from the power supply circuit, to a second state wherein the electrically insulated member is removed from between the at least one contact of the power supply and the respective contact of the power supply circuit, thereby connecting the power supply with the power supply circuit to provide power to the controller (col. 18, line 57- col. 19, line 2).  This ensures that prior to use the battery is not unintentionally drained during storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murakami to include an electrically insulated member located between the battery and the controller prior to use and removable so that the battery can provide power to the controller as taught by Flaherty to prevent the battery from draining prior to use of the device.

Allowable Subject Matter
Claims 3, 5, 8, 11, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Murakami discloses the claimed driving assembly 20/45, the driving assembly being movable between a retracted configuration, disengaged from the cartridge, and an extended configuration, engaged with the cartridge.  In the extended configuration, the driving assembly would block the door from opening as it would be located within the cartridge compartment (page 6, para. 0106; fig. 3B).  Murakami fails to teach or fairly suggest that the driving assembly is withdrawn from the pathway of the door upon achievement of the self-test pass outcome.  This feature is not taught by the prior art, in combination with the features of the invention, substantially as claimed.
Claim 5 includes the limitation “wherein the driving assembly is retracted into the retracted configuration upon achievement of the self-test ass outcome” which is very similar 
Regarding claim 8, the prior art fails to teach or fairly suggest the electrically insulated member comprising an arm coupled to the injector door, the electrically insulated arm is initially positioned in the first state in the fully closed positon of the injector door, and the electrically insulated arm is moved to the second state thereof upon movement of the injector door out of the fully closed position, in combination with the features of the invention, substantially as claimed.
Claim 11 includes limitations similar to those described above with regard to claims 3 and 5 – “the unlocking step comprising withdrawing a driving assembly”.  As discussed above, the prior art fails to teach or fairly suggest this limitation in combination with the features of the invention, substantially as claimed.
Claim 12 includes the same limitation discussed with regard to claim 11 above, and therefore is similarly allowable.
Claim 14 includes limitations similar to those discussed with regard to claim 8 above.  The prior art fails to teach or fairly suggest these limitations in combination with the features of the claimed invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783